DETAILED ACTION
This is a notice of allowance in response to the remarks filed 06/08/2021.
	
Status of Claims
Claims 1-5, 7, 8, 10-13, and 19 are pending;
Claims 1, 7, 10, 12, and 19 are currently amended; claims 2-5, 8, 11, and 13 were previously presented; claims 6, 9, and 14-18 have been cancelled;
Claims 1-5, 7, 8, 10-13, and 19 are allowed.

Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Leininger et al. (US 10,804,684 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 
In the Claims Filed 06/08/2021

Claim 1, line 2, "hold the at" has been changed to --hold at--.

Claim 10, line 6, "a final complete 360° turn" has been changed to --a final turn of the predetermined number of turns--.


Allowable Subject Matter
Claims 1-5, 7, 8, 10-13, and 19, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a cable bearing element as specified in claim 1 or a method of manufacturing a cable bearing element as specified in claim 19.  Relevant references include Cochella (US 2010/0248586 A1), Genin (US 3,562,950), Nemeth et al. (US 3,858,875), hereinafter Nemeth, and Meins et al. (US 2011/0198176 A1), hereinafter Meins.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631